Citation Nr: 0524420	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  93-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1964 
to March 1966.

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO) for additional development and 
readjudication.  A supplemental statement of the case was 
issued in February 2005, and the case is now ready for 
further appellate review.  

As will be explained in detail below, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder has been 
appropriately developed for appellate review.  The issue of 
entitlement to service connection for bilateral hearing loss 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, has been 
obtained, and VA has satisfied the duty to notify the veteran 
of the law and regulations applicable to that claim and the 
evidence necessary to substantiate it.

2.  The veteran is not a veteran of combat.

3.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.

4.  The competent and probative evidence of record 
establishes that an acquired psychiatric disorder has not 
been linked to active service on any basis.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was neither incurred in nor aggravated by 
service, and the veteran is not entitled to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the July 1992 rating 
decision, October 1992 statement of the case, July 1993 
supplemental statement of the case, November 1995 Board 
Remand, October 1998 supplemental statement of the case, 
March 1999 Board Remand, and February 2005 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  

The July 1992 statement of the case, November 1995 and 
October 1998 Board Remands, and correspondence from the RO in 
November 2003, provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  

Lastly, in the correspondence in November 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service connection for post-
traumatic stress disorder.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in November 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.

The Board also acknowledges that the November 2003 VCAA 
notice contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in May 1992 and 
September 1998.  

In December 2003, the veteran's representative responded to 
the RO's November 2003 VCAA letter, providing additional 
evidence.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  

The veteran's representative has argued in an April 2005 
Brief that the RO did not comply with the Board's 1999 remand 
order, by failing to secure the deck logs of the veteran's 
transport ship, the "USS Western Victory."  The Board 
notes, however, the United States Armed Services Center for 
Research of Unit Records (USASCRUR), concluded that the 
"Western Victory" was a civilian ship, and did not have 
available deck logs.  

It does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Factual Background

The veteran's service medical records, including separation 
examination in March 1966 were negative for evidence of any 
psychiatric disorder.  

The veteran's DD Form 214 indicates that he served with the 
Unites States Army in the Vietnam War era.  It indicates no 
foreign service.  For his service, the veteran received the 
Expert Rifle Badge and the Good Conduct Medal.  There is no 
record of medals or awards associated with combat.  

Available service personnel records indicate that the veteran 
served as a guard of troop support material from Fort 
Campbell to Vietnam and back between December 8, 1966 and 
February 8, 1966.  

Post-service VA psychiatric examination in August 1966 noted 
a history of one month service in Vietnam with no combat, and 
resulted in a diagnosis of chronic anxiety reaction.  

The veteran was followed in the VA mental hygiene clinic from 
February 1991 through May 2004 with varied diagnoses, 
including principally post-traumatic stress disorder.  

VA psychiatric examination in May 1992 noted a history of 
five month's service in Vietnam with no combat, but with 
exposure to claimed stressors of witnessing a "floating 
restaurant" being blown up.  He also related being exposed 
to sniper fire all around, and being worried about the fate 
of the Vietnamese people.  The examination resulted in a 
diagnosis of generalized anxiety disorder.  

VA psychiatric examination in September 1998 noted a history 
of a few month's service in Vietnam after serving as a guard 
transporting armaments.  He reported no combat, but did 
report exposure to claimed stressors of witnessing a 
"floating restaurant" being blown up.  He also related 
seeing the body of a fellow soldier who died from a land mine 
explosion, and expressed being upset because of the loss of 
friends in the war and the fate of the Vietnamese people.  
The examination resulted in diagnoses of dysthymic disorder 
and generalized anxiety disorder.  

In December 1997, the RO submitted available information 
pertaining to the veteran's stressors to the USASCRUR, for 
the purpose of the corroboration of the veteran's claimed 
stressors.  In December 1997, USASCRUR responded that it was 
unable to verify the veteran's participation in covert 
operations during Vietnam.  

Pursuant to the Board's 1999 remand, the RO provided 
additional information to USASCRUR for the purpose of the 
verification of the veteran's specifically alleged stressors.  
In February 2005, USASCRUR responded to the request and 
indicated that the veteran was sent via civilian ship as a 
security guard, from California to the Port of Saigon and 
flown back to the United States after the ship arrived.  
USASCRUR was unable to document that the ship was fired upon.  
It reported that there were no records of enemy incidents 
against the ship "SS Victory."  It also reported that there 
were no ship logs available for the civilian ship.  

USASCRUR also reported regarding the fatal explosion of a 
"floating restaurant," determined by the research to have 
been the "My Canh," but indicated that this event happened 
more than 6 months prior to the veteran's short stay in 
Vietnam.  

Analysis

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder.  He has provided written statements and 
testified at a hearing before a hearing officer at the RO 
claiming that he currently has either post-traumatic stress 
disorder or a nervous disorder that can be directly 
attributed to an assignment he had in service in Vietnam.  

In the interest of clarity, this decision will first analyze 
the specific claim involving service connection for post-
traumatic stress disorder, and then the general claim of 
service connection for an acquired psychiatric disorder.

Post-traumatic stress disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events during service that were 
combat related activities in the Republic of Vietnam during 
the Vietnam War era, and that these stressful events are 
responsible for his current post-traumatic stress disorder.  

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  The prior 
version of this regulation also set forth a requirement of 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (1996).

38 C.F.R. § 4.125(a) (2004) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

The diagnosis of post-traumatic stress disorder appears in 
the veteran's post-service medical records, including most 
pertinently, as noted in the VA mental hygiene outpatient 
treatment reports from 1991 to 2004.  Although the diagnosis 
of post-traumatic stress disorder was not made in the several 
VA psychiatric examinations that were conducted for the 
purpose of identifying the current existence of post-
traumatic stress disorder, the Board does not reach the 
question of whether there is medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a).  The 
veteran's claim turns instead upon the threshold question of 
whether there is credible supporting evidence that the 
claimed inservice stressors actually occurred.  As explained 
in detail below, the Board finds that there is no such 
evidence.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the CAVC has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The CAVC has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  

The fact that the appellant served in a "combat area" or 
"combat zone" does not mean that he himself engaged in combat 
with the enemy.  Id.  

Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the expert 
rifleman badge and Good Conduct Medal as shown on his DD Form 
214, he did not receive any other medal or indication of 
participation in combat such as the Combat Infantry Badge, 
Purple Heart, or "V" devices.  Without such accompanying 
medals or devices, the medals that were received are not 
conclusive evidence of combat.  See M21-1, Part VI, paragraph 
11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors the witnessing of a fatal "floating restaurant" 
explosion; being subject to sniper and other hostile fire; 
and witnessing a fellow soldier's corpse.  While these 
alleged events are theoretically related to combat, his 
assertions alone are not sufficient, by themselves, to 
establish that these things occurred or that he is a veteran 
of combat.  

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony.  

Significantly, USASCRUR was unable to verify any claimed 
stressors.  With respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required by USASCRUR for further 
research.  The alleged stressors that were found to be more 
specific for purposes of corroboration, were effectively 
disassociated from the veteran's short period of service in 
Vietnam.  In fact, the reliability of the veteran's personal 
history was critically called into question, not only by the 
findings of USASCRUR, but by the veteran's DD Form 214, and 
his own service personnel records.  Essentially, there is no 
evidence of any of the alleged stressful events reported by 
the veteran in the pursuit of his claim for service 
connection for post-traumatic stress disorder.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of post-
traumatic stress disorder in the record are based on 
unverified stressors provided to the examiners by the 
veteran.  As the CAVC has stated, neither the appellant's 
testimony nor after-the-fact medical nexus evidence is 
sufficient "credible supporting evidence" of the actual 
occurrence of an in-service stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

In other words, neither the veteran's written or oral 
statements nor the medical opinions of post-traumatic stress 
disorder based on the veteran's history establish the actual 
occurrence of an in-service stressor.  

In summary, there has been presented no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  The Board finds the veteran's own accounts of his 
stressors to be entirely uncorroborated.  Secondly, it is 
inconceivable that one would experience such stressful events 
and not know the names of any fellow participants or 
witnesses, the general location of the incidents, or the time 
it occurred.  Given the lack of any supportive documentation 
of the occurrence of the stressors, the preponderance of the 
evidence is against establishing any stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  See 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. 
§ 3.102 (2004).

An Acquired Psychiatric Disorder other than
Post-traumatic stress disorder 

The veteran is seeking entitlement to service connection for 
post-traumatic stress disorder, or any other acquired 
psychiatric disorder that has been diagnosed.  He has 
provided written and oral statements claiming that the 
disturbing events that he experienced in service lead to his 
current mental disorders.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), § 4.9, 4.127 (2003).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the CAVC stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the claimed 
psychiatric disorders.  

In addition to post-traumatic stress disorder, private and VA 
treatment records, including several VA examination reports, 
fully document the current diagnosis and treatment of the 
veteran for various psychiatric disorders, including chronic 
anxiety reaction, dysthymic disorder, and generalized anxiety 
disorder.  

With respect to Hickson element (2), it is noted that the 
veteran's service medical records, including separation 
examination in March 1966 were negative for evidence of any 
psychiatric disorder.  

Moreover, although an August 1966 VA psychiatric examination 
resulted in a diagnosis of chronic anxiety reaction, that 
disorder is not classified as a psychosis, and there is no 
evidence of a psychosis within the first post-service year.  
The Board must therefore find that Hickson element (2) has 
not been satisfied as to the claimed psychiatric disorders.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his psychiatric disorders, were 
the result of his experiences in service, the CAVC has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, and the veteran's written 
and oral statements.  In this case, no competent medical 
evidence or opinion has been entered into the record which 
links or relates any psychiatric disorder to the veteran's 
period of active service.  

To the contrary, the medical evidence shows the initial 
diagnosis of a psychiatric disorder was in August 1966, 
several months after service.  

Although several psychiatric disorders have been diagnosed, 
other than the diagnosis of post-traumatic stress disorder, 
the psychiatric interventions have been associated with the 
veteran's post-service occupation as a State policeman.  
Again, other than post-traumatic stress disorder, the 
veteran's military service has never been mentioned in any 
terms other than by history.  It has never been noted to be a 
cause of his psychiatric disorders other than post-traumatic 
stress disorder.  

Given that initial diagnosis of a claimed disorder did not 
occur until after service, and that there is no competent 
evidence that links any of the claimed disorders to service, 
the Board concludes that the competent and probative evidence 
of record establishes that none of the veteran's variously 
diagnosed psychiatric disorders have been linked to active 
service on any basis. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112(West 
2002).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004); 
see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The RO's initial denial of the veteran's claim of entitlement 
to service connection for bilateral hearing loss was based 
upon a finding that the veteran's hearing was within normal 
limits for VA purposes.  38 C.F.R. § 3.385 (2004).  The 
denial of the veteran's claim was based upon the results of 
several VA audiometric examinations, including the most 
recent dated in September 1998.  

It is noted, however, that more recent VA outpatient 
audiometric treatment records, specifically an audiology 
evaluation dated in June 2002, document audiometric data 
showing borderline normal to moderate-severe sensorineural 
hearing loss, bilaterally.  Moreover, service connection has 
been granted for otitis externa, with tinnitus, and evaluated 
as 10 percent disabling.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that an 
audiometric examination is necessary to determine whether the 
veteran's current bilateral hearing loss can be associated 
with service by way of either direct incurrence or as 
secondary to a service-connected disability.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.") 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be contacted and 
asked to identify all providers of 
medical care for his bilateral hearing 
loss from November 2003 to the present.  
After obtaining any necessary 
authorization, copies of treatment 
records should be obtained and associated 
with the claims folder.

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an audiometric 
examination by an audiologist to 
determine the relationship, if any, 
between any current hearing disorder, if 
found, and active service.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the 
following medical issue:

Is it at least as likely as not (50 
percent or greater probability) that 
any hearing loss found on examination 
is related to service on any basis, 
including as secondary to the 
veteran's service-connected otitis 
externa with tinnitus?

A complete rationale for any opinions 
expressed should be provided.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection, and may result in 
a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


